Citation Nr: 0826096	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment periods from January 4, 
2002 to September 18, 2002, at Western Seminary-Seattle.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1981 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 2005, 
the veteran testified at a Travel Board hearing.  

The issue on appeal was originally before the Board in March 
2006 when the claim was denied.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("the Court").  By order dated in December 
2007, the Court remanded the appeal back to the Board for 
compliance with instructions included in a March 2006 Joint 
Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Joint Motion for Remand referenced above indicated that 
the Board failed in its duty to assist the veteran with his 
claim by not obtaining evidence necessary to substantiate the 
claim.  It was specifically determined that the veteran's 
educational transcripts for the period from January 4, 2002 
to September 18, 2002 must be obtained.  

The Veteran's Law Judge who conducted the June 2005 Travel 
Board hearing is no longer employed by the Board.  In June 
2008, the veteran was informed of this fact and that he had 
the right to have another hearing to be conducted by a 
Veteran's Law Judge who will decide the claim.  In July 2008, 
the veteran indicated that he desired to attend a hearing 
before a Veteran's Law Judge at his local RO.  The requested 
hearing must be scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the veteran's claims 
file his VA education folder.  If not 
contained therein, obtain the veteran's 
educational transcripts for the period 
from January 4, 2002 to September 18, 2002 
from Western Seminary-Portland campus 
and/or from Western Seminary-Seattle 
campus.  If this development elucidates 
the necessity to ascertain whether Western 
Seminary-Portland was approved by Oregon's 
state approving agency during the 
pertinent time period, undertake 
reasonable efforts to obtain the relevant 
records or information.  

2.  Scheduled the veteran for a Travel 
Board hearing in accordance with the 
docket number of his appeal.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

